UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4712


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TANNER TAURELL MCNEIL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00009-TDS-1)


Submitted:   March 7, 2014                 Decided:   March 26, 2014


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harvey A. Carpenter IV, THE LAW OFFICES OF HA CARPENTER IV,
Greensboro, North Carolina, for Appellant.     Stephen Thomas
Inman, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tanner Taurell McNeil appeals the seventy-four-month

sentence imposed by the district court following his guilty plea

to attempted bank robbery, in violation of 18 U.S.C. § 2113(a)

(2012).     On appeal, McNeil’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal but questioning whether

the   sentence      imposed     by    the    district         court    was   reasonable.

McNeil was advised of his right to file a pro se supplemental

brief but did not file one.             Finding no error, we affirm.

            The sole issue raised in the Anders brief is whether

the sentence was reasonable.                 In reviewing a sentence, we must

first     ensure     that     the    district         court    did    not    commit    any

“significant       procedural        error,”      such   as     failing      to   properly

calculate the applicable Guidelines range, failing to consider

the 18 U.S.C. § 3553(a) (2012) factors, or failing to adequately

explain the sentence.               Gall v. United States, 552 U.S. 38, 51

(2007).     Once we have determined that there is no procedural

error, we must consider the substantive reasonableness of the

sentence,     “tak[ing]         into        account      the      totality        of   the

circumstances.”         Id.         If the sentence imposed is within the

appropriate        Guidelines       range,       we    consider       it    presumptively

reasonable.        United States v. Abu Ali, 528 F.3d 210, 261 (4th

Cir. 2008).        The presumption may be rebutted by a showing “that

                                             2
the sentence is unreasonable when measured against the § 3553(a)

factors.”        United States v. Montes-Pineda, 445 F.3d 375, 379

(4th   Cir.      2006)     (internal       quotation          marks     omitted).              Upon

review,     we     conclude       that     the       district      court       committed        no

procedural or substantive error in imposing the seventy-four-

month sentence.           United States v. Lynn, 592 F.3d 572, 576, 578

(4th Cir. 2010) (providing standard of review).

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                          We

therefore     affirm      the     district       court’s       judgment.           This    court

requires that counsel inform McNeil, in writing, of his right to

petition    the     Supreme       Court    of       the   United      States       for   further

review.       If    McNeil      requests        that      a   petition      be     filed,       but

counsel    believes        that     such    a       petition     would        be    frivolous,

counsel    may     move    in     this     court      for     leave    to     withdraw         from

representation.          Counsel’s motion must state that a copy thereof

was served on McNeil.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before      this     court     and      argument        would      not     aid    the

decisional process.

                                                                                         AFFIRMED




                                                3